Citation Nr: 0610821	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  00-15 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for tinea pedis and papular rash on both thighs.

2.  Entitlement to a higher initial rating for chronic low 
back pain, evaluated as 10 percent disabling prior to 
November 17, 2005 and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
October 1991 and was awarded the Combat Action Ribbon for 
service during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs.  In pertinent part, the RO 
granted service connection for tinea pedis with papular rash 
of the thighs and chronic low back pain, and assigned 
initial 10 percent evaluations for each.  The claims were 
before the Board in August 2001 at which time the issues 
listed on the title page were rephrased to better reflect 
the contentions on appeal as well as the procedural status 
of the claims.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (where an appeal stems from an initial rating, VA 
must frame and consider the issue as to whether separate or 
"staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection in addition to a prospective rating).  
The Board remanded the claims in August 2001 and June 2004 
for further development.  In a decision dated December 2005, 
the RO increased the initial evaluation for chronic low back 
pain to 20 percent disabling effective November 17, 2005.

The claim for a higher initial evaluation for the service 
connected skin disorder is addressed in the remand following 
this decision.




FINDINGS OF FACT

1.  For the time period prior to November 17, 2005, the 
veteran's service connected thoracolumbar spine disability 
was manifested by chronic low back pain with range of motion 
limited to 80º of flexion, 10º of extension, 34º of left 
lateral rotation, 35º of right lateral rotation, 20º of left 
lateral flexion and 22º of right lateral flexion; there was 
no objective evidence of spinal deformity, intervertebral 
disc syndrome (IVDS) or functional impairment on flare-ups of 
disability.

2.  For the time period beginning on November 17, 2005, the 
veteran's service connected thoracolumbar spine disability 
has been manifested by IVDS with a functional range of motion 
of 0? in extension, flexion to 55?, left lateral bending to 
12?, right lateral bending to 0?, left lateral rotation to 18? 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for tinea pedis and papular rash on both thighs.

2.  Entitlement to a higher initial rating for chronic low 
back pain, evaluated as 10 percent disabling prior to 
November 17, 2005 and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
October 1991 and was awarded the Combat Action Ribbon for 
service during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs.  In pertinent part, the RO 
granted service connection for tinea pedis with papular rash 
of the thighs and chronic low back pain, and assigned 
initial 10 percent evaluations for each.  The claims were 
before the Board in August 2001 at which time the issues 
listed on the title page were rephrased to better reflect 
the contentions on appeal as well as the procedural status 
of the claims.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (where an appeal stems from an initial rating, VA 
must frame and consider the issue as to whether separate or 
"staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection in addition to a prospective rating).  
The Board remanded the claims in August 2001 and June 2004 
for further development.  In a decision dated December 2005, 
the RO increased the initial evaluation for chronic low back 
pain to 20 percent disabling effective November 17, 2005.

The claim for a higher initial evaluation for the service 
connected skin disorder is addressed in the remand following 
this decision.




FINDINGS OF FACT

1.  For the time period prior to November 17, 2005, the 
veteran's service connected thoracolumbar spine disability 
was manifested by chronic low back pain with range of motion 
limited to 80º of flexion, 10º of extension, 34º of left 
lateral rotation, 35º of right lateral rotation, 20º of left 
lateral flexion and 22º of right lateral flexion; there was 
no objective evidence of spinal deformity, intervertebral 
disc syndrome (IVDS) or functional impairment on flare-ups of 
disability.

2.  For the time period beginning on November 17, 2005, the 
veteran's service connected thoracolumbar spine disability 
has been manifested by IVDS with a functional range of motion 
of 0? in extension, flexion to 55?, left lateral bending to 
12?, right lateral bending to 0?, left lateral rotation to 18? 
and right lateral rotation to 18º; there is no objective 
evidence of spinal deformity or chronic neurologic deficits.


CONCLUSIONS OF LAW

1.  For the time period prior to November 17, 2005, the 
criteria for an evaluation in excess of 10 percent for 
thoracolumbar spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 5292, 5293, 
5295 (1995-2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2003-05); 38 C.F.R. § 4.71a. General Rating Formula for 
Diseases and Injuries of the Spine (2004-05)..

2.  For the time period beginning on November 17, 2005, the 
criteria for an evaluation in excess of 20 percent for 
thoracolumbar spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 5292, 5293, 
5295 (1995-2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004-05); 38 C.F.R. § 4.71a. General Rating Formula for 
Diseases and Injuries of the Spine (2004-05).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to a higher initial rating for 
service connected chronic low back pain.  Historically, he 
had a history of intermittent low back pain during active 
service.  His initial VA examination in October 1998 included 
his report of episodic back pain occurring 2-3 times per 
month with no radiation to the lower extremities, but some 
numbness of the left lower extremity when climbing or with 
prolonged walking.  His symptoms were also aggravated by 
prolonged sitting or lying down.  He was not obtaining any 
formal treatment.  Physical examination was significant for 
lumbar spine motion limited to 22? in extension, flexion to 
119?, lateral flexion to 22? bilaterally, rotation to 36? to 
the right and 34? to the left.  There was no tenderness, 
deformity, edema, or muscle spasm.  His musculature was 
within normal limits.  X-ray examination of the lumbar spine 
was negative.  He was given an impression of chronic low back 
pain of uncertain etiology and remote history of injury.

An RO rating decision dated September 1999 granted service 
connection for chronic low back pain, and assigned an initial 
10 percent evaluation, effective to the date of claim, under 
Diagnostic Code (DC) 5295.

Thereafter, a March 2000 VA clinic record included the 
veteran's report of long-standing back and knee pain, 
achiness and stiffness.  He was given an assessment of 
musculoskeletal pain and prescribed Ibuprofen 600 m.g. as 
needed (prn).  He described his back pain as occasional in 
April 2000 and as 4/10 in severity in May 2000.

During an RO hearing in May 2000, the veteran testified to 
chronic low back pain partially relieved with Ibuprofen 
prescribed at the VA clinic.  He had "good and bad days" 
with early morning stiffness.  His work duties involving 
lifting and squatting, as well as activities such as 
prolonged sitting, aggravated his symptoms.  After a rough 
day at work, he had evening stiffness.

VA spine examination in June 2000 included the veteran's 
additional report of back popping with movement.  He 
indicated that his back problems were affecting his daily 
activities "a little bit" and that his sick days had run 
out.  Physical examination of the thoracolumbar spine was 
significant for motion limited to 35? in extension, flexion 
to 80?, lateral flexion to 40? bilaterally, and rotation to 
35? bilaterally.  There was no tenderness, deformity, edema, 
or muscle spasm.  He reported mild pain beyond these ranges 
of motion.  There was no definite tenderness, but he 
complained of tenderness over the lower lumbar spine and the 
paravertebral muscles.  No paravertebral spasm was present.  
He had a negative straight leg test with deep tendon reflexes 
1+ bilaterally.  X-ray examination of the lumbar spine was 
negative.  He was given an impression of low back pain.

On VA spine examination in April 2002, the veteran continued 
to report chronic low back pain with morning stiffness.  He 
obtained some relief with Etodolic.  He denied lost time from 
work other than for doctor visits.  Physical examination of 
the lumbosacral spine was significant for motion to 10? in 
extension, flexion to 95?, left lateral bending to 20?, right 
lateral bending to 25?, left lateral rotation to 70? and 
right lateral rotation to 50?.  There was no spasm or 
tenderness of the lumbosacral spine.  He had a positive 
straight leg test at 70? on the right and 50? on the left 
that was not elicited when he sat up with his legs at a 90? 
angle.  There was no fixed deformity.  He had no difficulty 
getting on and off the examining table, and demonstrated no 
pain during the voluntary movements throughout the 
examination.  His x-ray examination of the lumbosacral spine 
was negative.  The examiner provided opinion that there were 
no signs of any functional loss due to use of the lumbar 
spine secondary to pain, incoordination, weakness or 
fatigability.

Thereafter, VA clinic records include periodic visits wherein 
he reported recurrent low back pain ranging in intensity from 
3-7 on a scale of 10.  He had reported an instance of back 
pain in April 2004 after moving furniture.  In June 2004, he 
described his pain as a "light ache/sharp at times."  His 
symptoms were aggravated by activities such as bending and 
stooping, and partially relieved with medications such as 
Aleve and Ibuprofen.  He denied radiation symptoms.

On November 17, 2005, the veteran underwent another VA joints 
examination with benefit of review of his claims folder.  He 
performed hard labor work with work duties including cleaning 
up and shoveling.  He described a progressive worsening of 
his back symptoms since service.  He had a fair response to 
alternating treatment with Motrin and Aleve.  He reported 
weekly symptoms of leg or foot weakness, numbness, 
paresthesias, falls, unsteadiness and erectile dysfunction.  
He had weekly flare-ups of symptoms, lasting 1-2 weeks in 
duration, that was of moderate severity.  He estimated an 
additional 50% functional limitation during flare-ups.  His 
back condition was aggravated with weather changes, 
overexertion, time of day, walking (especially uphill), 
bending, twisting and fatigue.  His symptoms were alleviated 
with heat, medication and rest.  He indicated missing 10 days 
in the last three years due to flare-ups wherein he stayed 
home, rested and elevated his legs.  His fatigue was 
moderate, and decreased motion was mild.  He had moderate 
stiffness and weakness located in the lower back.  His spasm 
was reported as mild.  He had frequent, mild sore-like pain 
that radiated across his low back with a stabbing pain that 
radiated down into his left leg making his left knee feel 
weak.  He was able to walk 1-3 miles.

On physical examination, the veteran's posture and head 
position were normal.  He had a symmetrical appearance.  His 
gait demonstrated poor propulsion.  There was no difference 
in calf measurements.  There were no abnormal spinal 
curvatures such as gibbus, kyphosis, list, lumbar flattening, 
lumbar lordosis, scoliosis or reverse lordosis.  There was no 
ankylosis.  There was no objective evidence of spasm, 
atrophy, guarding, pain with motion, tenderness or weakness 
in the thoracic sacrospinalis.  There was no atrophy in the 
lumbar sacrospinalis, but there was objective evidence of 
mild spasm, guarding, pain with motion, tenderness and 
weakness in the lumbar sacrospinalis bilaterally.  His 
thoracolumbar spine demonstrated range of motion to 17? in 
extension, flexion to 55?, left lateral bending to 12?, right 
lateral bending to 9?, left lateral rotation to 18? and right 
lateral rotation to 18?.  He had pain, fatigue, weakness and 
lack of endurance with an additional loss of motion on 
repetition of 10-17? in extension and 5-9? in right lateral 
flexion.  His motor examination demonstrated symmetrical 
active movement with gravity eliminated and normal muscle 
tone described.  His sensory examination was normal 
bilaterally with no locations of abnormal sensation.  His 
reflexes were symmetrical and hypoactive with the exception 
of absent ankle jerk bilaterally.  His plantars were flexor.  
He had a negative Lasegue's sign.  X-ray examination 
demonstrated manifestations of mild degenerative disc disease 
at T12-L1 and L1-2.  An electromyography and nerve conduction 
velocity (EMG/NCV) was incomplete due to poor needle 
tolerance, but he had a normal nerve conduction study of the 
legs.  He was given a diagnosis of degenerative disc disease 
of the thoracolumbar spine.  The examiner also provided the 
following comments that the veteran's disability had a 
significant effect on his occupational activities as lifting 
more than 50 pound caused back pain.  The effect on daily 
activities was mild for chores, shopping, and traveling, and 
moderate for exercise.  He felt fatigued and weak all the 
time with his leg becoming numb with activities such as 
driving.

An RO rating decision dated December 2005 increased the 
initial evaluation for chronic low back pain to 20 percent 
disabling, effective November 17, 2005, under DC 5299-5243.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether a higher initial evaluation is warranted is to be 
based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

The veteran's claim for a higher initial rating for his 
lumbosacral spine disability stems from service connection 
claim granted in September 1999.  The severity of a low back 
disability is ascertained, for VA rating purposes, by 
application of the criteria set forth in VA's Schedule for 
Rating Disabilities at 38 C.F.R. § 4.71a.  Effective 
September 23, 2002, VA revised the criteria for evaluating 
Intervertebral Disc Syndrome (IVDS).  See 67 Fed. Reg. 54345-
54349 (Aug. 22, 2002).  Effective September 26, 2003, VA 
revised the criteria for evaluating diseases and injuries of 
the spine.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  
The Board may only consider and apply the "new" criteria as 
of the effective date of enactment, but may apply the "old" 
criteria for the entire appeal period.  38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000 (Apr. 10, 2000).  The RO has 
considered and applied these changes in law.

The veteran's initial 10 percent rating in effect for the 
time period prior to November 17, 2005, came under the 
"old" version of DC 5295 that contemplated lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
disability rating was warranted for moderate limitation of 
motion of the lumbar spine (DC 5292), moderate recurring 
attacks of IVDS (DC 5293), and lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position (DC 5295).  See 
38 C.F.R. § 4.71a (1999-2003).  A higher 40 percent rating 
was warranted for symptoms consistent with, or more closely 
approximating, severe limitation of lumbar motion (DC 5292), 
severe, recurring attacks of IVDS with little intermittent 
relief (DC 5293), and severe lumbosacral strain with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (DC 5295).

Changes to the IVDS Code became effective September 23, 2002.  
Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine which resulted 
in a renumbering of the IVDS criteria to Diagnostic Code 
5243.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  This 
regulatory change did not include any substantive change to 
the provisions enacted in 2002.  For purposes of this 
analysis, the Board will refer to the current numbering of 
Diagnostic Code 5243 in the discussion below.

The current criteria of Diagnostic 5243 evaluates IVDS 
(preoperatively or postoperatively) on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2003-05).  An incapacitating episode as 
a period of acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, NOTE 1 
(2003-05).

Under the General Rating Formula for Diseases and Injuries of 
the Spine in effect since September 26, 2003, disabilities of 
the thoracolumbar spine except for IVDS are evaluated under 
the same formula.  A 10 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  38 C.F.R. 
§ 4.71a. General Rating Formula for Diseases and Injuries of 
the Spine (2004-05).

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The next higher 40 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90º, extension is zero to 
30º, left and right lateral flexion are zero to 30º, and 
left and right lateral rotation are zero to 30º.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240º.  The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2 (2004-05).  See also 38 C.F.R. § 4.71a, 
Plate V (2004-05).   Each range of motion measurement is 
rounded to the nearest five degrees.  Id. at Note 4.  
Ankylosis refers to fixation of a spinal segment in flexion 
or extension.  Id. at Note 5.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

For the time period prior to November 17, 2005, the 
preponderance of the evidence establishes that the veteran's 
service connected thoracolumbar spine disability was 
manifested by chronic low back pain with range of motion 
limited to 80º of flexion, 10º of extension, 34º of left 
lateral rotation, 35º of right lateral rotation, 20º of left 
lateral flexion and 22º of right lateral flexion.  These 
ranges of motion findings represent a combination of the 
greatest amount of limitation found on VA examinations in 
October 1998, June 2000 and April 2002.  This results in a 
combined range of motion loss of 200º for the entire 
thoracolumbar spine.  Opinion in April 2002 found no 
objective signs of functional loss of the lumbar spine due to 
pain, incoordination, weakness or fatigability.  There was no 
diagnosis or radiographic evidence of degenerative joint 
disease or IVDS.  There was also no objective evidence of 
spinal deformity or spasm.  

Overall, the evidence prior to November 17, 2005 demonstrates 
a lumbosacral stain with limitation of motion that is less 
then moderately disabling in degree.  Accordingly, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45 and the 
provisions of 38 C.F.R. § 4.7, the veteran's lumbar spine 
symptoms did not meet, nor more closely approximate, the 
criteria for a higher 20 percent evaluation under the older 
versions of DC's 5292, 5293, or 5295, the criteria of DC 5243 
in effect since September 23, 2002 or the criteria of the 
General Rating Formula in effect since September 26, 2003.

The November 17, 2005 VA examination first established a 
diagnosis of IVDS confirmed by x-ray examination.  The 
veteran's range of motion findings of the thoracolumbar spine 
were measured as 17? in extension, flexion to 55?, left 
lateral bending to 12?, right lateral bending to 9?, left 
lateral rotation to 18? and right lateral rotation to 18?.  
He had pain, fatigue, weakness and lack of endurance with an 
additional loss of motion on repetition of 10-17? in 
extension and 5-9? in right lateral flexion.  With 
consideration of 38 C.F.R. §§ 4.40 and 4.45, the veteran has 
a functional range of motion of 0? in extension, flexion to 
55?, left lateral bending to 12?, right lateral bending to 0?, 
left lateral rotation to 18? and right lateral rotation to 
18?.  This results in a combined thoracolumbar spine range of 
motion of 103º.  The lay and medical evidence establishes 
that his IVDS attacks are no more than moderate in severity 
with more than intermittent relief.  His range of motion loss 
is not more than moderate in degree, and his strain symptoms 
are not more than moderate in degree absent evidence of 
Goldwaite's sign, marked limitation of motion in forward 
bending, osteo-arthritic changes, or abnormal mobility on 
forced motion.  As such, the veteran does not meet the 
criteria for the next higher rating under the older versions 
of DC's 5292, 5293, or 5295, or the criteria of the General 
Rating Formula in effect since September 26, 2003

The veteran does have a diagnosis of IVDS warranting 
consideration of an alternative rating under DC 5243.  As 
held above, the veteran's chronic orthopedic manifestations 
of IVDS during the appeal period has been evaluated as no 
more than 20 percent disabling under applicable criteria.  As 
demonstrated by physical examination, an NCV study and lay 
report of symptoms, the veteran has no chronic neurologic 
manifestations of IVDS.  He has described some instances of 
flare-up of disability requiring rest, but the VA examiner in 
November 2005 indicated that the veteran did not describe bed 
rest.  Nevertheless, there are no periods of doctor 
prescribed bed rest for IVDS or any evidence suggesting that 
a prescription of bed rest would have been warranted for a 
period of at least 4 weeks during any 12-month period.  The 
provisions of DC 5243 define an incapacitating episode as a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Accordingly, the Board finds by the preponderance 
of the evidence that the veteran has not met the criteria for 
a rating in excess of 20 percent under the current version of 
Diagnostic Code 5243.

In so concluding, the Board has considered the veteran's 
descriptions of low back disability as competent evidence in 
this case.  His report of symptoms is largely consistent with 
the medical evidence of record.  However, the most probative 
evidence in this case consists of clinical findings recorded 
by medically trained personnel which have recorded actual 
range of motion findings and provided medical descriptions of 
the orthopedic and neurologic manifestations of his 
disability.  There is no doubt to be resolved in his favor.  
38 U.S.C.A. § 5107(b) (West 2002).

The Board finally notes that the veteran has reported taking 
time off from work to attend doctor appointments and missed 
approximately 10 days of work over a three year period due to 
his lumbar spine disability.  His schedular evaluations 
contemplate loss of work time due to exacerbations of 
disability.  38 C.F.R. § 4.1 (2005).  The record does not 
suggest that the veteran's lumbar spine disability markedly 
interferes with his employability as he maintains full-time 
employment, he has not required any hospitalizations, and 
there is no other evidence that would indicate that the 
criteria set forth in the rating schedule are inadequate to 
evaluate his disability.  Thus, there is no basis to refer 
the claim to the Director, Compensation and Pension Service 
for consideration of an extraschedular rating for the 
service-connected disability.  38 C.F.R. § 3.321(b) (2005); 
VAOPGCPREC 6-96 (Aug. 16, 1996).

In deciding this case, the Board has carefully reviewed the 
record to ensure compliance with VA's statutory and 
regulatory notice and assistance requirements.  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

RO letters dated August 2001, January 2004, June 2004 and 
June 2005, in combination, satisfied all 4 of the notice 
requirements identified in Pelegrini II.  These letters 
notified the veteran of the types of evidence and/or 
information necessary to substantiate the claim, the relative 
duties on the part of himself and VA in obtaining federal and 
non-federal custody records.  The June 2004 letter advised 
him "Please see the attached information sheet 'What the 
Evidence Must Show to Help Prove Your Claim.'  If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."

The notice complying language was first provided to the 
claimant after the initial RO adjudication of the claim in 
September 1999.  This is due to impossibility as the notice 
provisions currently in effect were first enacted into law on 
November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The statute and regulations regarding notice require 
that a claimant be given the required information prior to 
VA's decision on the claim, and in a form that enables a 
claimant to understand the process, the information needed, 
and who is responsible for obtaining that information.  
Mayfield v. Nicholson, 05-7157 (Fed. Cir. Apr. 5, 2006).  
However, in circumstances where such notice was not possible, 
the focus must be directed as to whether the timing defect 
has resulted in harmful error to the claimant.  Id.  See 
generally 38 C.F.R. § 20.1102 (2005) (error or defect in any 
decision by the Board that does not affect the merits of the 
issue or the substantive rights of the appellant shall be 
considered harmless and not a basis for vacating or reversing 
such determination).

The RO's June 2004 letter did satisfy all 4 elements in a 
format clearly understandable to the veteran.  Furthermore, 
the rating decision on appeal, the statement of the case 
(SOC), supplemental statements of the case (SSOC's) and the 
Board's remand directives identified for him the evidence 
and/or information that was deemed lacking to substantiate 
his claim.  Here, the Board finds that the veteran has been 
given notice covering all the statutory and regulatory 
content requirements.  There is no indication that any aspect 
of the notice compliant language that may have been issued 
post-adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claim and/or affected 
the essential fairness of the adjudication of the claim.  The 
initial adjudication comes from a substantiated claim for 
service connection, and the case has been fully developed 
with two VA examinations ordered by the Board since the grant 
of service connection.  The Board finds that the timing 
deficiency in this case has amounted to no more than harmless 
error to the veteran.  See, e.g., 38 C.F.R. § 20.1102 (2005).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, and VA and non-VA treatment 
notes identified by the veteran as relevant to his claim on 
appeal.  There are no outstanding requests to obtain any 
other evidence and/or information for which the veteran has 
identified and authorized VA to obtain on her behalf.  

The Board directed that a medical opinion based upon review 
of the claims folder be obtained on two separate occasions, 
to ensure an adequate review of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 and regulatory changes to the schedular 
criteria that took effect during the appeal period.  The 
examination reports obtained addressed the questions posed by 
the Board in its remand directives.  The evidence and 
information of record, in its totality, provides the 
necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).  There is no 
reasonable possibility that any further assistance to the 
veteran would be capable of substantiating his claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).




ORDER

The claim of entitlement to higher initial evaluations for 
service connected chronic low back pain is denied.


REMAND

The Board directed a skin examination in June 2004 to obtain 
findings regarding the veteran's service connected skin 
disorder.  As noted by the Board, the veteran is service 
connected for a skin condition identified as tinea pedis and 
papular rash of the thighs but the record raises the 
question as to whether the veteran's post-service treatment 
for sebaceous cysts residuals may be deemed part and parcel 
of the service connected skin disability.  Thus, clarifying 
opinion was requested to delineate all manifestations of 
service connected disability from non-service connected 
disability, if any.  The examination report obtained, dated 
November 2005, was limited to examination of the veteran's 
tinea pedis.  As it did not address the questions posed by 
the Board, the examination report must be returned as 
inadequate for rating purposes.  Hampton v. Gober, 10 Vet. 
App. 481 (1997) (VA examination which does not contain an 
express finding regarding a disability for which an 
examination was requested is not sufficient to satisfy the 
duty to assist).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Associate with the record the veteran's VA 
clinic records since June 2004.  

2.  Upon completion of the above, schedule the 
veteran for a skin examination, with benefit of 
review of the claims folder, in order to determine 
the current nature and severity of his service 
connected 


service connected tinea pedis and papular rash on 
both thighs.  The claims folder and a copy of this 
remand should be provided to the examiner prior to 
examination.  The report of examination should 
include a complete description of the skin 
disability, which is adequate for the purpose of 
disability evaluation.  The examiner should clearly 
identify in the examination report all 
manifestations of service connected disability and 
delineate all manifestations of skin disability of 
non-service connected origin, if any.  
Specifically, the examiner should evaluate the skin 
condition present on the feet and the thighs, and 
determine whether sebaceous cysts residuals may be 
deemed part and parcel of service connected skin 
disability.  

3.  Thereafter, readjudicate the claim on appeal.  
In so doing, specifically determine whether the 
veteran's sebaceous cyst residuals may be deemed 
part and parcel of the service connected skin 
disability.  If any benefit sought on appeal 
remains denied, the veteran should be provided a 
supplemental statement of the case (SSOC), and an 
appropriate period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


